Citation Nr: 1530344	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for status post left knee anterior cruciate ligament (ACL) reconstruction with repair of medial and lateral meniscus tears with instability.  

2.  Entitlement to an initial evaluation in excess of 10 percent for mild left knee degenerative changes on the basis of limitation of flexion.  

3.  Entitlement to a separate compensable evaluation for mild left knee degenerative changes on the basis of limitation of extension.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1983 to September 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This case was previously before the Board and remanded in September 2013 and September 2014 for further evidentiary development.  All indicated development has been completed and the case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims file are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's left knee anterior cruciate ligament (ACL) reconstruction with repair of medial and lateral meniscus tears with instability has been productive of severe lateral instability; the Veteran is in receipt of the maximum schedular rating under the applicable diagnostic code.  

2.  The Veteran's left knee degenerative joint disease has been productive of limitation of flexion due to symptoms such as pain, but symptoms have not more nearly approximated flexion limited to 30 degrees.  

3.  The Veteran's left knee degenerative joint disease has been productive of limitation of extension limited to 25 degrees, but the symptoms have not more nearly approximated limitation of extension to 30 degrees.  


CONCLUSIONS OF LAW

1.  The Veteran is in receipt of the maximum schedular rating for recurrent subluxation and lateral instability under the applicable diagnostic criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2014).

2.  The criteria for a rating higher than 10 percent for left knee degenerative joint disease on the basis of limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5260-5210 (2014).

3.  The criteria for a 30 percent rating, but no higher, for left knee degenerative joint disease on the basis of limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5261-5210 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

This claim arises from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to these claims are therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded VA examinations in January 2009, June 2012, and January 2015 to determine the current severity of his service-connected left knee disabilities.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In addition, identified and available service treatment records and post-service treatment records were obtained.  To the extent that there may be outstanding private treatment records, the AOJ sent a notice letter to the Veteran requesting that he provide VA with a signed medical release form for his private provider.  The Veteran did not respond to VA and did not return a signed release for any additional providers.  Subsequently, the Board again remanded the Veteran's claim in September 2014.  As the claim was being remanded for other reasons, the Board also requested that the AOJ afford the Veteran another opportunity to submit or authorize VA to obtain his private treatment records.  The AOJ issued another notice letter to the Veteran, again specifically referencing these private treating doctor and requesting a signed release form from the Veteran.  Again the Veteran did not respond.  Thus, the Board finds no error or prejudice to the Veteran in moving forward with this claim without the private medical records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board remanded these matters in September 2013 and September 2014 to associate with the claims file any outstanding private treatment records and to provide the Veteran with a VA examination to determine the severity of his left knee disabilities.  The Board finds that there was substantial compliance with the remand directives as the Veteran was provided a VA examination in January 2015.  Although, as noted above, there may be some treatment records outstanding, there was substantial compliance with the remand directive because there was an attempt made to obtain the outstanding records and the Veteran did not provide the proper authorization for the records to be obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Principles and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  VAOPGCPREC 9-98.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  VAOPGCPREC 9-98.

In this case, the Veteran is service-connected for two disabilities of the left knee.  First, the Veteran is service-connected for left knee degenerative joint disease which is assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.   

Diagnostic Code 5010, applicable to traumatic arthritis, directs that the disability should be rated as degenerative arthritis.  Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, is Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees, and a maximum 30 percent disability evaluation is assigned when flexion is limited to 15 degrees.  Under Diagnostic Code 5261, a 20 percent disability evaluation is contemplated for limitation of extension to 15 degrees.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A maximum 50 percent disability evaluation is warranted for extension limited to 45 degrees.  

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

For the reasons below, the Board finds that a rating in excess of 10 percent is not warranted for degenerative changes of the left knee on the basis of limitation of flexion; however, a separate, 30 percent rating, is warranted on the basis of limitation of extension.  

In particular, the Veteran was afforded VA examinations in January 2009, June 2012, and January 2015.  There are no private or VA treatment records associated with the claims file.  At the January 2009 VA examination, the Veteran reported that he suffered from pain, weakness, stiffness, swelling, instability, giving way, fatigability, and lack of endurance.  He further reported that he experienced moderate to severe flare-ups that were characterized by swelling of knee fluid and instability 2 to 3 times per month lasting 1 to 4 days.  He stated that he suffered from episodes of dislocation, but not any recurrent subluxation of the bones.  The examiner noted that he presented with abnormal gait and unusual shoe wear pattern.  On range of motion testing, flexion was to 100 degrees with pain starting at 90 degrees and extension was not limited nor was there pain.  There was no additional loss in degrees on repetitive testing, but there was lack of endurance.  The examiner reported that the Veteran exhibited pain, fatigue, weakness, painful motion, effusion, instability, tenderness, abnormal movement, and guarding of movement on range of motion testing.  The Board finds that, even considering the DeLuca factors, such as the Veteran's loss of endurance, fatigability, weakness, and pain, the Veteran's flexion did not more nearly approximate functional limitation to 30 degrees, which is required for the higher, 20 percent, rating.  In particular, even after repetitive motion testing, the Veteran was able to flex to 100 degrees and during the range of motion testing, pain began at 90 degrees.   

At the June 2012 VA examination, the Veteran described flare-ups as pain in the left knee during range of motion.  He stated that he had the worst pain during the night when he was in bed and that any motion caused pain and would wake him up.  On range of motion testing, flexion was to 105 degrees with pain starting at 105 degrees.  There was no limitation of extension.  On repetitive testing, flexion was to 100 degrees and extension was limited to 5 degrees.  There was less movement than normal, weakened movement, pain on movement, instability of station, and disturbance of locomotion.  In addition, there was tenderness or pain to palpation for joint line or soft tissue of the left knee and his strength was limited to 3/5 (active movement against gravity) on flexion and extension.  Based on these findings, even considering the DeLuca factors, the Veteran's flexion did not more nearly approximate functional limitation to 30 degrees, which is required for a higher, 20 percent, rating.  

At the examination in January 2015, the Veteran reported chronic daily pain, stiffness, and dysmobility involving the left knee.  He did not indicate that he had flare-ups.  He stated that his symptoms were aggravated with extensive standing or walking as well as with repetitive bending, squatting, or kneeling movements.  He indicated that he had fatigability and lack of endurance and stiffness, occasional feelings of giving way in the left knee, and rare locking of the left knee joint.  The examiner noted that there was tenderness and swelling involving the left knee, but no redness or warmth.  His muscle strength was 5/5 on flexion and 4/5 on extension.  The examiner described that the Veteran's left knee was especially affected with regard to activities that required a lot of strength and endurance involving the joint.  The examiner reported that the Veteran's range of motion was from negative 25 degrees to 90 degrees for flexion and from 90 degrees to negative 25 degrees for extension.  On repetitive motion testing, there was no additional loss of degrees.  It was noted that decreased range of motion in the left knee contributed to functional loss because the Veteran had more difficulty with squatting and kneeling movements and getting up and down from the floor.  Moreover, on repetitive-use testing, there was increased pain, fatigability, weakness, lack of endurance, limited range of motion, and instability of station as well as interference with sitting and standing.  The examiner reported that the Veteran had to hold onto the examining table because of increased instability of station while squatting and that he was much slower with regard to sitting or standing after repetitive squatting.  As the Veteran's range of motion testing revealed flexion was limited to 90 degrees, and there was no additional loss of degrees on repetitive use testing, the Board finds that, even considering the Veteran's symptoms of pain, fatigue, weakness, instability, and lack of endurance, the Veteran's left knee flexion did not more nearly approximate functional limitation to 30 degrees, and therefore, a higher, 20 percent, rating is not assignable.  

The Board has considered the Veteran's lay statements that he had additional functional limitation of his knees due to symptoms such as pain, instability, weakness, lack of endurance, and fatigability.  The Veteran is competent to report his symptoms and the Board finds the statements to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's testimony does not indicate that his disability has caused additional functional limitations to more nearly approximate an increased evaluation, and although the VA examinations show functional limitations such fatigue, weakness, painful motion, tenderness, guarding, abnormal movement, fatigability and lack of endurance, they also show no edema, redness, heat, or incoordination, atrophy of disuse, or deformity.  The Board notes that the instability, locking, and give-way reported is reflected in the evaluation assigned for instability.  Finally, the Veteran has also not alleged that he had flexion of the left leg that more nearly approximated limitation of flexion to 30 degrees or less, during flare-ups or otherwise.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Therefore, as the Veteran's rating of motion did not more nearly approximate flexion that was functionally limited to 30 degrees or less at any time during the period on appeal, and the Veteran has not contended otherwise, the Board finds that a rating in excess of 10 percent is not warranted for degenerative changes in the left knee on the basis of limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board has considered whether a separate rating is warranted for the Veteran's degenerative changes in the left knee on the basis of limitation of extension pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Board notes that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  In light of the range of motion findings from the January 2015 VA examination, the Board finds that a separate, 30 percent rating, is warranted for limitation of extension.  Specifically, the Veteran's extension was limited to 25 degrees and there was pain, fatigue, weakness, and lack of endurance on range of motion.  The Board finds that a rating in excess of 30 percent is not warranted, however, as the Veteran's extension was not functionally limited to 30 degrees, even considering the DeLuca factors such as pain and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Veteran is also service connected for left knee ACL reconstruction with repair of medial and lateral meniscus tears with instability.  The Veteran has been assigned a 30 percent rating for this disability, which is the highest rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (a 30 percent rating is assignable for recurrent subluxation or lateral instability that is severe).  As the Veteran is already in receipt of the highest schedular rating under that diagnostic code, the Board cannot grant an increased schedular evaluation and will consider whether a higher or separate compensable rating is warranted for the left knee.  For the reasons below, the Board finds that no other higher or separate rating than already assigned is warranted.  

First, the Veteran does not have ankylosis of the left knee.  See January 2009 VA examination report; January 2015 VA examination report.  As such, the Board finds that a higher or a separate compensable rating is not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Second, under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, and under Diagnostic Code 5259, a 10 percent rating is warranted for cartilage semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a.  The Board finds that the Veteran presented with dislocated semilunar cartilage with frequent episodes of pain into the joint and had semilunar cartilage removed.  Specifically, the June 2012 and January 2015 VA examiners described the Veteran's history of a meniscus condition, to include a meniscal tear and frequent episodes of joint pain.  It was also noted that he had a meniscectomy which resulted in pain on weight bearing and motion.  However, the Board finds that a separate or higher rating is not warranted pursuant to these diagnostic codes because it would constitute pyramiding for the following reasons.  First, the Veteran is already assigned a 30 percent rating for his left knee ACL reconstruction with repair of the medial and lateral meniscus tears with instability.  Therefore, his symptoms related to the meniscus tear and meniscectomy are already contemplated in a higher rating than that which could be assigned under Diagnostic Code 5258 or 5259 - symptoms such as instability, locking, and give-way.  Second, the Veteran is also already assigned a 30 percent rating for limitation of extension, which contemplates symptoms such as pain, weakness, fatigability, and lack of endurance.  Therefore, as the Veteran's symptoms related to the meniscus, to include pain, "locking," effusion, and problems with weight bearing have already been contemplated in the ratings assigned under Diagnostic Codes 5257 and 5261, no increased or separate evaluations under theses diagnostic codes are warranted.

Finally, the Board finds that there was no evidence of malunion or nonunion of the tibia and fibula or of genu recurvatum.  See January 2009 VA x- ray examination report (impression included, prior ACL repair; probable small ossified foreign bodies within the joint space; mild degenerative narrowing of the medial joint compartment; no fracture seen); June 2012 VA x- ray examination report (impression included that there were postsurgical changes suggestive of ACL repair, there were postsurgical devices of the distal femur and medial proximal tibia, there were no fractures, osteolytic or osteoblastic lesions, there were no joint abnormalities, and there were no soft tissue lesions); January 2015 VA x-ray examination report (left knee x-rays showed chronic changes involving the left patellar region with degenerative arthropathy as well as postop changes consistent with previous ACL repair).  Accordingly, higher or separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5263 are not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the discussion reflects that the symptoms of the Veteran's left knee disabilities are fully contemplated by the applicable rating criteria.  As the rating criteria encompass the severity of the disabilities, to include symptoms such as pain, locking, effusion, instability, and limitation of range of motion, all of the Veteran's symptoms have been reasonably addressed.  Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Furthermore, as only disabilities related to the left knee are service connected, no consideration of combined effects other than of these disabilities are for consideration.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) by reason of service-connected disability either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, although the January 2009 VA examiner noted that the Veteran had markedly diminished mobility that affected his ability to perform work, the June 2012 VA examiner stated that the Veteran could work with minimal ambulation and weight bearing, and the January 2015 VA examiner noted that the Veteran reported that his knee did not significantly impact his ability to work because his job was mostly sedentary.  The Veteran is shown to be employed on a full-time basis and the Board finds that there is no implicit claim for a TDIU rating presented at this time for the purpose of appellate consideration.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative changes on the basis of limitation of flexion is denied.  

Entitlement to an initial evaluation in excess of 30 percent for left knee ACL reconstruction with repair of medial and lateral meniscus tear with instability is denied.  

Entitlement to a separate evaluation of 30 percent, but no higher, for degenerative changes on the basis of limitation of extension is granted, subject to controlling regulations governing the payment of monetary awards.  



____________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


